UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 26, 2013 Buckeye Oil & Gas, Inc. (Exact name of registrant as specified in its charter) Florida 333-176729 80-0778461 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8275 S. Eastern Ave., Suite 200, Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (702) 938-0491 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 8 – Other Events Item 8.01 Other Events. On February 26, 2013, Buckeye Oil & Gas, Inc. (the “Registrant”) closed a private placement of 300,000 common shares at $0.20 per share for a total offering price of $60,000.The common shares were offered by the Registrant pursuant to an exemption from registration under Regulation S of the Securities Act of 1933, as amended.The private placement was fully subscribed to by two non-U.S. persons. For all the terms and provisions of the Private Placement, reference is hereby made to such document annexed hereto as Exhibits 10.1.All statements made herein concerning the foregoing are qualified in their entirety by reference to said exhibits. Item 9.01 Financial Statements and Exhibits (c) Exhibits: Exhibit No.Description Form of Private Placement Subscription Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 28, 2013 BUCKEYE OIL & GAS, INC. By:/s/ Pol Brisset Name:Pol Brisset Title:President and Chief Executive Officer 3
